Filed 8/20/21 P. v. Benavidez CA2/1
Opinion on remand from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B299027

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. Nos. VA147076,
                                                           VA148319)
         v.

MICHAEL GREGORY
BENAVIDEZ,

         Defendant and
         Appellant.


In re                                                      B310022

MICHAEL GREGORY                                            (Los Angeles County
BENAVIDEZ,                                                 Super. Ct. Nos. VA147076,
                                                           VA148319)
        on Habeas Corpus.
      APPEAL from judgments of the Superior Court of Los
Angeles County, Roger Ito, Judge. Affirmed in part; reversed in
part; and remanded with directions.
      ORIGINAL PROCEEDING; petition for writ of habeas
corpus. Petition denied as moot.
      Kevin Smith, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General,
Matthew Rodriquez, Acting Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Gary A.
Lieberman, Deputy Attorneys General, for Plaintiff and
Respondent.
                  ____________________________

                            SUMMARY
      In Los Angeles Superior Court No. VA147076 (the 076
matter), a jury convicted Michael Gregory Benavidez of
possession of a controlled substance with a firearm (Health &
Saf. Code, § 11370.1, subd. (a)), possession of a firearm by a felon
(Pen. Code, § 29800, subd. (a)(1)), and unlawful possession of
ammunition (Pen. Code, § 29800, subd. (a)(1)) in March 2019.1 In
April 2019 in Los Angeles Superior Court No. VA148319 (the 319
matter), Benavidez pleaded no contest to making criminal threats
(§ 422, subd. (a)). Benavidez admitted that he had one prior
serious felony conviction (§§ 667, subd. (d), 1170.12, subd. (b)),
and that he had served one prior prison term (§ 667.5, subd. (b)).

        1   Further unspecified statutory references are to the Penal
Code.




                                    2
Although Benavidez had a maximum combined exposure in the
two cases of more than 24 years, the People and Benavidez
agreed to an aggregate sentence of 10 years and four months for
both cases. The trial court sentenced Benavidez consistent with
the parties’ agreement.
       On appeal, Benavidez contended there was insufficient
evidence to support his convictions in the 076 matter because no
evidence exists that he was knowingly in possession of the
handgun and ammunition found in the garage where he was
living. In an opinion that has since been vacated, and as
explained below, we disagreed with Benavidez’s contention and
affirmed the trial court’s judgment in the 076 matter.
       Regarding his sentence in the 319 matter, Benavidez
contended that Senate Bill No. 136 (S.B. 136) requires us to
strike the one-year enhancement imposed under section 667.5,
subdivision (b) based on Benavidez’s prior prison term. In our
earlier opinion, we concluded that Benavidez had not filed a
notice of appeal effective as to the 319 matter. On that basis, we
concluded we were without jurisdiction to hear Benavidez’s
challenge to the judgment in the 319 matter and dismissed the
appeal.
       After we issued our opinion, Benavidez filed a petition for
writ of habeas corpus in this court asking that we allow him to
file a belated notice of appeal in the 319 matter or an amended
notice of appeal referencing both matters. We summarily denied
the petition for writ of habeas corpus and Benavidez petitioned
the Supreme Court for review of that order. The Supreme Court
granted Benavidez’s petition for review, ordered this court to
vacate its order denying the petition for writ of habeas corpus,
and issue an order to show cause returnable in this court why the




                                3
relief Benavidez requested should not be granted. On its own
motion, the Supreme Court also granted review in Benavidez’s
direct appeal, vacated this court’s opinion, and transferred the
matter back to this court with the instruction that the matter be
reconsidered “in light of Luz v. Lopes (1960) 55 Cal.2d 54, 59;
Critzer v. Enos (2010) 187 Cal.App.4th 1242, 1248-1249; and
D’Avola v. Anderson (1996) 47 Cal.App.4th 358.”
       On transfer from the Supreme Court, we vacated our order
denying Benavidez’s petition for writ of habeas corpus and issued
an order to the Secretary of the California Department of
Corrections and Rehabilitation to show cause why the relief
Benavidez requested in his petition for writ of habeas corpus
should not be granted. We also notified the parties that the
petition for writ of habeas corpus would be considered
concurrently with Benavidez’s direct appeal.
       Upon reconsideration of Benavidez’s direct appeal, we
agree with Benavidez’s contention that the notice of appeal filed
in the 076 matter is also effective as to the 319 matter. The
parties agree that if Benavidez filed a timely notice of appeal in
the 319 matter, the one-year enhancement imposed by the trial
court on that sentence should be stricken. We will order the trial
court to dismiss the prior prison term enhancement. Consistent
with our understanding of People v. Stamps (2020) 9 Cal.5th 685
and cases that have considered it in the context of S.B. 136, we
will remand the matter to the trial court and direct the trial court
to strike the section 667.5, subdivision (b) enhancement and give
the parties an opportunity to negotiate a new plea agreement.
We will affirm the trial court’s judgment in all other respects.




                                 4
                          BACKGROUND
    A. The 076 Matter—Methamphetamine, Firearms, and
       Ammunition
       The Los Angeles County Sheriff’s Department executed a
search warrant on the garage of a duplex in Hawaiian Gardens at
about 5:00 a.m. on February 21, 2018. Deputies escorted
Benavidez and his girlfriend from the garage and eight other
people from the duplex, which was separate from the garage.
Benavidez had methamphetamine in his pocket when he was
escorted from the garage.
       The garage the deputies searched had a makeshift bed,
clothing, and two televisions, some video equipment and a
gaming system in it, and appeared as though it was being used as
a residence.2 Deputies also found a backpack that contained
more methamphetamine. During their search of the garage, one
of the deputies climbed onto a chair “exactly where it was in the
room” and found, positioned on a rafter “about seven feet, eight
feet off the ground,” a .9 millimeter firearm loaded with live
unfired ammunition and with a live unfired round in the
firearm’s chamber. The deputy testified that as he stood on the
chair “exactly where it was in the room, the [firearm] handle was
closest to [him]. So if [he] were to reach up, [the firearm] was
perfectly within arm’s reach.” The deputy testified that if he
stood on the chair and turned 180 degrees away from the firearm,
“there was a plastic baggie” on another rafter that contained
unfired ammunition.

     2 During an interview with deputies after his arrest,
Benavidez stated that he had been living in the garage for
approximately one to two weeks.




                                5
       Both the firearm and the ammunition were “in plain sight”
as the deputy stood on the chair. The deputy testified that if one
were not standing on the chair, the firearm and ammunition on
top of the rafters would “more than likely not” have been visible.
       When interviewed, Benavidez acknowledged that the
methamphetamine in his pocket was his and “that he uses meth.”
Benavidez initially denied that the firearm and
methamphetamine found inside the garage were his. When
asked if they belonged to his girlfriend, however, he replied that
“they didn’t belong to her, not to mess with her, that it belonged
to him.”
    B. The 319 Matter—Criminal Threats
       On July 4, 2018, Benavidez threatened to kill someone
visiting a neighboring apartment. During the interaction,
Benavidez raised his shirt to reveal a firearm in his waistband.
    C. Procedural Background
       The People filed a first amended information in the 076
matter and a third amended information in the 319 matter on
March 6, 2019. In the 076 matter, the People charged Benavidez
with one count of possession of methamphetamine while armed
with a loaded firearm (Health & Saf. Code, § 11370.1, subd. (a)),
one count of possession of a firearm by a convicted felon (§ 29800,
subd. (a)(1)), and one count of possession of live ammunition
while barred from having a firearm (§ 30305, subd. (a)(1)). The
information also alleged a gang enhancement under section
186.22, subdivision (b)(1)(A), that Benavidez had been convicted
of two prior strike offenses, that he had suffered a prior serious
felony under section 667, subdivision (a)(1), and that he had
served five prior prison terms under section 667.5, subdivision
(b).




                                 6
       In the 319 matter, the People charged Benavidez with one
count of making a criminal threat (§ 422, subd. (a)) and one count
of violating civil rights (§ 422.6, subd. (a)). The information also
alleged a gang enhancement under section 186.22, subdivision
(d), that Benavidez had committed a hate crime pursuant to
section 422.75, subdivision (a), that he had personally used a
firearm in the commission of the crime under section 12022.5,
subdivision (a), that he had been convicted of one prior strike
offense, that he had suffered a prior serious felony under section
667, subdivision (a)(1), and that he had served four prior prison
terms under section 667.5, subdivision (b).
       At the beginning of Benavidez’s trial in the 076 matter, the
parties agreed that the 319 matter would “be tried
secondarily . . . .” On March 12, 2019, the jury in the 076 matter
convicted Benavidez of one count of possession of a controlled
substance with a firearm (Health & Saf. Code, § 11370.1, subd.
(a)), one count of possession of a firearm by a felon (§ 29800, subd.
(a)(1)), and one count of unlawful possession of ammunition
(§ 30305, subd. (a)(1)). For purposes of the 076 matter,
Benavidez admitted that he had suffered a one-year prior
conviction for purposes of section 667.5, subdivision (b), and had
a prior serious felony conviction for purposes of section 667,
subdivision (d).
       On April 26, 2019, the 319 matter was transferred from
another department of the Los Angeles Superior Court to the
same department where the 076 matter was pending. A minute
order reflects that “[p]ursuant to defense counsel’s request, the
[319] matter is ordered transferred to [the department where the
076 matter was pending] for global disposition, forthwith.” On
the record in the transferee department, the trial court explained




                                 7
that the 319 matter was “transferred from [its original
department] to handle along with the” 076 matter.
       In the 319 matter, Benavidez pleaded no contest to a single
count of making criminal threats under section 422, subdivision
(a). Benavidez admitted again, this time for purposes of the 319
matter, that he had suffered a prior serious felony conviction
under section 667, subdivision (d), and a one-year prior conviction
for purposes of section 667, subdivision (b).
       The trial court imposed Benavidez’s sentence on each case
according to the parties’ agreement as follows: “As to case
number VA147076, defendant having been convicted of multiple
counts . . . the defendant agreed to a disposition posttrial on that
case which was four years on count number 1, which is the
principal count. That term is doubled pursuant to [section]
1170(a) through (d), [section] 667 (b) through (i) for eight years.
[¶] Count number 3 on VA148319 that is a [section] 422(a) is
eight months. That term is ordered doubled pursuant to [section]
1170(a) through (d), 667(b) through (i). In addition and
consecutive thereto, the defendant having admitted to one of the
[section] 667.5(b) priors, the total term of imprisonment adds a
one-year enhancement for—one-year enhancement for a total on
case VA148319 of two years, four months.” The trial court
continued: “As to count number 2 on VA147076 the court will
sentence the defendant to an additional 16 months which is to
run concurrent. Count number 3 of VA147076 the court will
likewise sentence to an additional 16 months to run concurrent.”
       Benavidez filed a timely notice of appeal that referenced
the 076 matter, but omitted any reference to the 319 matter.




                                 8
       1. Initial Appellate Opinion
       We filed our opinion in Benavidez’s direct appeal on
December 29, 2020. In that opinion, we concluded that the
evidence presented at Benavidez’s trial was sufficient to sustain
Benavidez’s firearm-and ammunition-possession convictions. On
that basis, we affirmed the trial court’s judgment in the 076
matter.
       In his briefing on the 319 matter, Benavidez had argued
that his notice of appeal in the 076 matter constituted a
constructive notice of appeal in the 319 matter under In re Benoit
(1973) 10 Cal.3d 72. Alternatively, Benavidez asked us to view
the 076 and 319 matters as a single matter for purposes of the
notice of appeal, arguing that the two cases had been
“consolidated for sentencing.” We concluded that Benoit was
inapposite. And nothing in the record suggested to us that the
matters had been consolidated or otherwise deemed related, but
rather that they were merely placed in the same department at
Benavidez’s counsel’s request “for global disposition.” We
therefore rejected Benavidez’s arguments and dismissed the
appeal as it related to the 319 matter.
       2. Petition for Writ of Habeas Corpus
       On January 25, 2021, Benavidez filed in this court a
petition for writ of habeas corpus permitting him to belatedly file
a new or amended notice of appeal in both the 076 and 319
matters. We summarily denied the petition for writ of habeas
corpus.
       3. Review and Transfer from the Supreme Court
       Benavidez petitioned the Supreme Court for review of the
order denying his petition for writ of habeas corpus. On March
30, 2021, the Supreme Court issued two orders related to the




                                 9
instant matters. The Supreme Court granted Benavidez’s
petition seeking review of the summary denial of his petition for
writ of habeas corpus and transferred it to this court with the
following instruction: “The matter is transferred to the Court of
Appeal, Second Appellate District, Division One. That court is
ordered to vacate its summary denial dated February 11, 2021,
and is further ordered to issue an order to show cause, returnable
before that court. The Secretary of the California Department of
Corrections and Rehabilitation is to be ordered to show cause
why the relief prayed for should not be granted.” (In re Michael
Gregory Benavidez (Mar. 30, 2021, S267176).)
       The same day it issued its order granting Benavidez’s
petition for review in the habeas matter, the Supreme Court also
issued the following order in Benavidez’s direct appeal: “Review
is ordered on the court’s own motion. [¶] The decision of the
Second District Court of Appeal, Division One, is vacated, and the
matter is transferred to that court for reconsideration in light of
Luz v. Lopes (1960) 55 Cal.2d 54, 59; Critzer v. Enos (2010) 187
Cal.App.4th 1242, 1248-1249; and D’Avola v. Anderson (1996) 47
Cal.App.4th 358.” (People v. Benavidez (Mar. 30, 2021,
S267908).)
       On transfer from the Supreme Court, we issued an order on
April 15, 2021 vacating our order denying Benavidez’s petition
for writ of habeas corpus. We ordered the Secretary of the
California Department of Corrections and Rehabilitation to show
cause why we should not grant the relief Benavidez requested in
his petition for writ of habeas corpus. And we ordered that the
petition for writ of habeas corpus would be considered
concurrently with our reconsideration of Benavidez’s direct
appeal.




                                10
                           DISCUSSION
     1. The 076 Matter
        Benavidez contends that the evidence presented at trial
was insufficient to support a conclusion that he had knowledge of
or control over the firearm and ammunition deputies found in the
garage where Benavidez was living on February 21, 2018.
Benavidez explains (and the People do not dispute) that each of
the crimes for which he was convicted in the 076 matter requires
that the defendant have knowledge of, possess of, control over, or
intent to possess the hidden firearm or ammunition. (See People
v. Bay (2019) 40 Cal.App.5th 126, 131-132 (Bay).) Benavidez
argues, however, that the only evidence in the record that he had
knowledge of, possession of, control over, or intent to possess the
firearm and ammunition found in his living space was his
confession to deputies after his arrest. Benavidez argues that
under the corpus delicti rule, the People cannot rely exclusively
on his confession to establish Benavidez’s knowledge, possession,
control, or intent.
        When an appellant challenges the sufficiency of the
evidence to support a criminal conviction, “we review the whole
record in the light most favorable to the judgment to determine
whether it discloses substantial evidence—that is, evidence that
is reasonable, credible, and of solid value—from which a
reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Stanley (1995) 10 Cal.4th 764, 792.)
“ ‘Substantial evidence includes circumstantial evidence and any
reasonable inferences drawn from that evidence.’ ” (People v.
Brooks (2017) 3 Cal.5th 1, 57.) Nevertheless, “California, like
most American jurisdictions . . . adhere[s] to the rule that . . . the
. . . body of the crime[ ] cannot be proved by exclusive reliance on




                                 11
the defendant’s extrajudicial statements.” (People v. Alvarez
(2002) 27 Cal.4th 1161, 1165 (Alvarez).) “Thus, . . . the corpus
delicti rule requires that a conviction be supported by some
evidence, which need only constitute ‘ “a slight or prima facie
showing” ’ [citation], but must be in addition to and beyond the
defendant’s untested inculpatory extrajudicial statements
[citation], that ‘someone committed a crime.’ [Citation.]” (People
v. Rivas (2013) 214 Cal.App.4th 1410, 1428, original italics.)
“The independent proof may be circumstantial and need not be
beyond a reasonable doubt, but is sufficient if it permits an
inference of criminal conduct, even if a noncriminal explanation
is also plausible.” (Alvarez, at p. 1171.)
       “The firearm- and ammunition-possession offenses prohibit
a felon from ‘possess[ing]’ or having ‘under custody or control’ the
given item [citations], and they are general-intent crimes that
require knowing possession of the prohibited item. [Citations.]
Possession may be actual or constructive. ‘ “A defendant has
actual possession when the weapon is in his [or her] immediate
possession or control,” ’ i.e., when he or she is actually holding or
touching it. [Citations.] “To establish constructive possession,
the prosecution must prove a defendant knowingly exercised a
right to control the prohibited item, either directly or through
another person.’ [Citations.] Although a defendant may share
possession with other people, ‘mere proximity’ or opportunity to
access the contraband, ‘standing alone, is not sufficient evidence
of possession.’ ” (Bay, supra, 40 Cal.App.5th at pp. 131-132.)
       The “necessary quantum of independent evidence” to
satisfy the corpus delicti rule (Alvarez, supra, 27 Cal.4th at p.
1171) is present here. A deputy stood on a chair “exactly where it
was in the room” to access the firearm, which was loaded and had




                                 12
a round in the chamber. The deputy testified that “if [he] were to
reach up, [the firearm] was perfectly within arm’s reach.” The
jury could have inferred from that testimony that the garage’s
occupants knew about the weapon and had constructive control
over it. The position of the chair in the space coupled with the
location of the loaded handgun and live ammunition supports a
reasonable inference of more than mere proximity or opportunity.
Rather, the scenario allows the inference that the occupants of
the garage placed the weapon, ammunition, and means of access
where they did so that the weapon and ammunition could be
readily accessed and used. The evidence presented at trial is
sufficient to sustain Benavidez’s firearm- and ammunition-
possession convictions.
   2. The 319 Matter
       a. Notice of Appeal
       Benavidez filed a notice of appeal in the 076 matter, but no
notice of appeal in or referencing the 319 matter.
       “Under statutory law, a defendant may generally take an
appeal from a judgment of conviction.” (People v. Mendez (1999)
19 Cal.4th 1084, 1094 (Mendez).) “Under decisional law, by
contrast, a defendant generally may not take an appeal from a
judgment of conviction entered on a plea of guilty or . . . nolo
contendere, except on grounds going to the legality of the
proceedings, including the validity of his plea.” (Ibid.)
       “A timely notice of appeal, as a general matter, is ‘essential
to appellate jurisdiction.’ ” (Mendez, supra, 19 Cal.4th at p.
1094.) “An untimely notice of appeal is ‘wholly ineffectual: The
delay cannot be waived, it cannot be cured by nunc pro tunc
order, and the appellate court has no power to give relief, but
must dismiss the appeal on motion or on its own motion.’ ” (Ibid.)




                                 13
      When we initially considered Benavidez’s appeal, we
viewed the 076 and 319 matters as unrelated, and as having been
handled entirely separately. “The record contains no order
consolidating the matters for any purpose,” we observed. “There
is a minute order transferring the 319 matter to the same
department as the 076 matter ‘for global disposition.’ But the
record does not demonstrate that the cases were ever
consolidated or otherwise deemed related. Neither were they
substantively related. One case dealt with a set of drug, firearm,
and ammunition charges based on a search of Benavidez’s home
on an early morning in February 2018. The other dealt with an
unrelated criminal threat Benavidez made in July 2018.” (People
v. Benavidez (Dec. 29, 2020, B299027) [nonpub. opn.] at pp. 9-10,
review granted and matter transferred Mar. 30, 2021, S267908.)
We continued: “While the length of Benavidez’s sentence was
negotiated globally, the trial court treated the cases as separate
matters when it entered judgment; the trial court carefully
delineated case numbers, counts, and application of
enhancements when it sentenced Benavidez in each of the
matters.” (Id. at p. 10.) It was also significant to us that no basis
for the appeal from the judgment after Benavidez’s plea
agreement in the 319 matter existed until the Legislature passed
and the Governor signed S.B. 136 after the time for filing a notice
of appeal in the 319 matter would have already passed.
      It appears that the parties agree that the 076 matter and
the 319 matter were inextricably intertwined because the two
matters were sentenced globally as part of a plea agreement. In
his declaration attached to his petition for writ of habeas corpus,
Benavidez informed this court that he believed that “[i]t would
not make any sense to file a Notice of Appeal only in [the 076




                                 14
matter] because, if those convictions were reversed on appeal,
then the plea agreement in [the 319 matter] would need to be
renegotiated as well.” While the People reach a different logical
conclusion, their return to the petition for writ of habeas corpus
suggests that they agree that the matters are inextricably
intertwined because the sentences in both matters were part of
the same plea agreement: “If petitioner obtained a reversal of his
convictions in the 076 matter, he would, ipso facto, have to be
resentenced in the 319 matter. . . . The count of conviction in the
319 matter (count 3) was a subordinate count, on which petitioner
received a sentence of one-third the mid-term, doubled (16
months). . . . If successful on the appeal in the 076 matter, and
the People were unable to retry the case, petitioner would have to
be resentenced on count 3 in the 319 matter as the new principal
term.” (Italics added.)
       We overlooked the effect of the global sentencing agreement
on our initial review. We correct that oversight here.
       In Luz v. Lopes (1960) 55 Cal.2d 54, 59, the Supreme Court
explained that “notices of appeal are to be liberally construed so
as to protect the right of appeal if it is reasonably clear what
appellant was trying to appeal from, and where the respondent
could not possibly have been misled or prejudiced.” Our
colleagues in Division Five have found a notice of appeal
sufficient where the appellant put the wrong case number on the
notice of appeal as long as the court can determine what is being
appealed and there is no evidence that the respondent was misled
or prejudiced. (D’Avola v. Anderson (1996) 47 Cal.App.4th 358,
362.) And in Critzer v. Enos (2010) 187 Cal.App.4th 1242, 1249,
the notice of appeal was from an order that “contained the wrong
caption and was filed in a related case in which no motion was




                                15
pending at the time.” Still, it was “ ‘reasonably clear what [the
appellants were] trying to appeal from’ [citation], and the
[respondent was] neither prejudiced nor misled from [a] liberal
construction of the notice of appeal to embrace” the correct order.
       On reconsideration, we agree with the parties that the 076
and 319 matters are sufficiently related through the global
agreement that resulted in the sentences in each case such that if
a renegotiated plea agreement were required in one of the
matters, it would affect the entire agreement as to both matters.
It appears that both of the parties viewed the matters as
sufficiently related to be considered together on appeal. And the
People have articulated no prejudice that would result from
consideration of Benavidez’s arguments as to both matters. On
that basis, we will deem the notice of appeal in the 076 matter
effective as to both matters. Because Benavidez’s petition for
writ of habeas corpus seeks relief in the form of permission to file
a late notice of appeal in the 319 matter, it is moot.3 (See In re
Miranda (2011) 191 Cal.App.4th 757, 762.)



      3 Benavidez has moved to strike portions of the People’s
return to the petition for writ of habeas corpus based on
allegations that the People’s return discloses privileged
communications between Benavidez and his counsel. We view
the petition for writ of habeas corpus as moot on grounds
unrelated to the allegedly improperly disclosed material and we
have not considered the portions of the People’s return that
Benavidez considers objectionable in our determination of this
matter. Based on our conclusion that Benavidez’s petition for a
writ of habeas corpus is moot, we also deny as moot Benavidez’s
motion to strike portions of the People’s return.




                                16
       b. Merits
       In their initial briefing here, the parties agreed that
Benavidez was entitled to have the enhancement imposed under
section 667.5, subdivision (b) stricken from his sentence. We
agree.
       “Effective January 1, 2020, [S.B.] 136 amended section
667.5, subdivision (b) to eliminate the one-year prior prison term
enhancement unless the prior term was served for a sexually
violent offense. [Citations.] This new law applies to nonfinal
judgments pending on appeal.” (People v. Choi (2021) 59
Cal.App.5th 753, 769 (Choi).) Because we have deemed
Benavidez’s notice of appeal in the 076 matter effective as to the
319 matter, this applies to Benavidez’s sentence in the 319
matter, and on remand we will order to the trial court to strike
the one-year enhancement imposed under section 667.5,
subdivision (b).
       c. Proper Disposition on Remand
       The parties disagree as to the proper disposition.
Benavidez contends that the matter should not be remanded to
the trial court for resentencing based on what the People contend
amounts to a modification of Benavidez’s plea agreement. The
People contend that the matter must be remanded to the trial
court because striking the one-year enhancement invalidates part
of the negotiated sentence; “the remedy,” according to the People,
“is to remand to the trial court to permit the district attorney to
either accept a reduction of the sentence or to withdraw from the
plea agreement.”
       Both sides base their argument on the Supreme Court’s
opinion People v. Stamps, supra, 9 Cal.5th 685 (Stamps). In
Stamps, “pursuant to negotiation, defendant pled to one first




                                17
degree burglary and admitted one serious felony conviction in
exchange for a nine-year prison sentence, based on the low term
for burglary (two years), doubled under the Three Strikes law
[citation], plus five years for the serious felony enhancement. All
remaining counts and allegations were dismissed on motion of
the district attorney as part of the plea agreement.” (Id. at p.
693.) S.B. 1393 became effective on January 1, 2019, and gave
trial courts discretion to strike the previously-mandatory five-
year serious felony enhancement. (Stamps, at pp. 693, 698.)
       The defendant in Stamps “contend[ed] the proper remedy is
to remand to the trial court to consider striking the serious felony
enhancement while otherwise maintaining the plea agreement
intact.” (Stamps, supra, 9 Cal.5th at p. 700.) The Supreme
Court, relying on the distinction between a “convict[ion] of a
crime with an enhancing prior as a result of trial or an open plea
of guilty as charged” and a plea agreement resulting in “a specific
prison term,” rejected the defendant’s argument. (Ibid.) “If
defendant stood convicted of a crime with an enhancing prior as a
result of trial or an open plea of guilty as charged,” the Supreme
Court explained, “his case could be remanded for the court to
reconsider its sentence in light of its newly conferred authority to
strike the enhancement. This case is procedurally different
because both parties entered a plea agreement for a specific
prison term.” (Ibid.)
       Benavidez argues that this distinction is irrelevant here;
because the trial court has no discretion in whether to strike the
one-year section 667.5, subdivision (b) enhancement, Benavidez




                                18
contends that the trial court should have no further involvement
in the matter.4
       The Supreme Court, however, extensively explored the
nature of plea agreements and the trial court’s alternatives when
presented with a plea agreement. Because S.B. 1393 gave trial
courts authority under section 1385 that they previously did not
have, the Supreme Court wrote about the issue in the context of
section 1385: “Even when applicable, section 1385 ordinarily
does not authorize a trial court to exercise its discretion to strike
in contravention of a plea bargain for a specified term. Section
1192.5 allows a plea to ‘specify the punishment’ and ‘the exercise
by the court thereafter of other powers legally available to it,’ and
‘[w]here the plea is accepted by the prosecuting attorney in open
court and is approved by the court, the defendant, except as
otherwise provided in this section, cannot be sentenced on the
plea to a punishment more severe than that specified in the plea
and the court may not proceed as to the plea other than as
specified in the plea.’ ” (Stamps, supra, 9 Cal.5th at p. 700, italics
added by Supreme Court.) “Even applying section 1385 as


      4 This argument appears to run counter to our Division
Eight colleagues’ conclusion in Choi, supra, 59 Cal.App.5th 753.
In Choi, our colleagues in Division Eight ordered the trial court
to strike two one-year enhancements that had been imposed as
part of a seven-year sentence after a jury trial. Division Eight
explained that the trial court had “not impose[d] the maximum
sentence.” (Id. at p. 770.) Instead, the trial court had exercised
discretion and made sentencing choices to arrive at a sentence,
and could thus “reevaluate its sentencing decisions in light of the
changed circumstances.” (Ibid., citing People v. Buycks (2018) 5
Cal.5th 857, 893.)




                                 19
amended,” the Supreme Court said, “long-standing law limits the
court’s unilateral authority to strike an enhancement yet
maintain other provisions of the plea bargain.” (Id. at p. 701.)
The Supreme Court explained that the defendant must not only
demonstrate the retroactivity of an ameliorative statute, but also
“that, in enacting that provision, the Legislature intended to
overturn long-standing law that a court cannot unilaterally
modify an agreed-upon term by striking portions of it . . . .”
(Ibid.) In the case of S.B. 1393, the Supreme Court concluded
that the legislation “did not operate to change well-settled law
that a court lacks discretion to modify a plea agreement unless
the parties agree to the modification.” (Stamps, at p. 702.)
       The courts of appeal are split on the question in the context
of S.B. 136, and the issue is pending before the Supreme Court.
(People v. Hernandez (2020) 55 Cal.App.5th 942, review granted
Jan. 27, 2021, S265739 (Hernandez).) The Hernandez court
concluded that to follow Stamps, it could not “unilaterally modify
the plea agreement” by striking the section 667.5, subdivision (b)
enhancement and “keeping the remainder of the bargain
intact . . . .” (Hernandez, at p. 959.) That court concluded that it
must remand the case to the trial court to allow the People to
decide whether to withdraw from the plea agreement. (Ibid.)
       Given the Supreme Court’s reliance in Stamps on the
significance of the trial court’s and parties’ obligations vis-à-vis
sentencing as a result of a plea agreement, we will follow those
cases that have remanded to allow the People to determine
whether to withdraw from or otherwise renegotiate the plea
agreement. The majority of our colleagues who have considered




                                20
the issue appear to be in accord.5 (Compare Hernandez, supra, 55
Cal.App.5th at p. 960; People v. Ruggerio (2021) 65 Cal.App.5th
1126, ____ (Ruggerio); People v. Griffin, supra, 57 Cal.App.5th at
p. 1099; People v. Joaquin (2020) 58 Cal.App.5th 173, ___, review
granted Feb. 24, 2021, S266594; and People v. Houle (2021) 64
Cal.App.5th 395, 403, review granted July 28, 2021, S269337;
with People v. France (2020) 58 Cal.App.5th 714, 730, review
granted Feb. 24, 2021, S266771; People v. Stewart (2021) 62
Cal.App.5th 1065, 1079, review granted June 30, 2021, S268787;
and People v. Andahl (2021) 62 Cal.App.5th 203, 210-211, review
granted June 16, 2021, S268336.)
       The matter will be remanded to the trial court to strike the
one-year enhancement imposed under section 667.5, subdivision
(b). On remand, prosecutors may withdraw from the plea
agreement, the trial court may withdraw its approval of the plea
agreement, or the parties and the trial court may agree to modify
the bargain to reflect the downward departure in the sentence
and the trial court may approve the new plea. “However the new
plea is reached (if at all), it may not include a sentence longer



      5 The court in People v. Matthews (2020) 47 Cal.App.5th
857, 869, reached the opposite conclusion. But that court reached
that conclusion before the Supreme Court issued its opinion in
Stamps, supra, 9 Cal.5th 685. We agree with our colleagues in
People v. Griffin (2020) 57 Cal.App.5th 1088, 1093, review
granted Feb. 17, 2021, S266521, that “Matthews’ reasoning is no
longer sustainable in light of” Stamps. The court in People v.
Petri (2020) 45 Cal.App.5th 82, 94, also issued before Stamps,
reached a similar result, but the Petri opinion does not analyze
the question in any depth.




                                21
than the . . . term” in the original plea. (Ruggerio, supra, 65
Cal.App.5th at p. ____.)
                           DISPOSITION
       The petition for writ of habeas corpus is denied as moot and
the order to show cause is discharged. The matter is remanded to
the trial court with directions to strike the one-year sentence
enhancement from the sentence imposed in the 319 matter and
proceed in a manner consistent with this opinion. The judgments
are affirmed in all other respects.
       NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                22